DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “254” has been used to designate both compressor and door opening mechanism.  

The drawings are objected to because Figures 3-3b and 4b-5 are of a scale size which makes discerning specific structure of the invention difficult.  It is suggested the applicant provide larger scale drawings and a large font size for the element numbers.  

The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the can is opened by the movement of the platform 261 and specific movements are initiated for the opening of the can as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the delivery sub-system orients and opens the can,” as recited in claim 1 line 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Wellekens (US 2,765,005).

Referring to claim 1. Wellekens discloses a vending machine (1; Figure 1), the machine (Figure 1) comprising: 
a main housing (1) having a can delivery slot (RO); the housing (1) comprising a refrigerant compartment (B) for holding a plurality of cans (see Figure 3); and 
a delivery sub-system (Figure 8) for delivering one of the plurality of cans from the refrigerant compartment (B) to the delivery slot (RO) of the main housing (1); 
cup adjacent fingers 158; Figure 32).

Referring to claim 2. Wellekens discloses a vending machine (1; Figure 1), the machine (Figure 1) comprising: 
wherein the refrigerant compartment (B) comprises a top compartment for holding the cans (see cans stored in the top shelf F; Figure 2) and a bottom refrigeration unit (T) for cooling the top compartment (B).

Referring to claim 3. Wellekens discloses a vending machine (1; Figure 1), the machine (Figure 1) comprising: 
wherein the refrigerant compartment (B) comprises a delivery door (members 44 and 45; Figure 11) for delivering the beverage can from the top compartment (B) to the delivery sub-system (including member 63; Figure 8).

Referring to claim 4. Wellekens discloses a vending machine (1; Figure 1), the machine (Figure 1) comprising: 
wherein the housing (1) comprises a door opening mechanism (46; Figure 10) for opening the delivery door (45) of the refrigerant compartment (B).

Referring to claim 5. Wellekens discloses a vending machine (1; Figure 1), the machine (Figure 1) comprising: 
wherein the door opening mechanism (46) comprises a tab shaped barrier (44; see connecting tab member 44 and 45 pivotally attached to member 46; Figure 10) pivotally (see Figures 11 and 12) connected to the delivery door (44 and 45) such that when the door (45) is opened (as in Figure 12), the tab shaped barrier (44) is raised (as in Figure 11) thereby allowing only one can out of the refrigerant compartment (see Figure 10). 

Referring to claim 15.  Wellekens discloses a vending machine (1; Figure 1), 
comprising a method of delivering an opened can from a vending machine the method comprising: receiving a request for an opened can (actuated by a user by inserting payments); and automatically delivering an oriented and opened can from the refrigerant compartment to the delivery slot via the delivery sub-system (delivering the product to a delivery outlet).

Referring to claim 16.  Wellekens discloses a vending machine (1; Figure 1), 
comprising a method of delivering an opened can from a vending machine the method comprising: generating a can delivery instruction (delivery operation of delivering the can) from the control unit (controller) to the delivery sub-system in response to the request for the open can (operation of the delivery sub-assembly).

Referring to claim 17.  Wellekens discloses a vending machine (1; Figure 1), 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8,10,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wellekens (US 2,765,005) in view of Rudick (US 6,199,720) and further in view of Maruyama (JP 2002056451 A).

Referring to claims 6 and 10.  Wellekens discloses a vending machine (1; Figure 1), the machine (Figure 1) comprising: 
a main housing (1) having a can delivery slot (RO); the housing (1) comprising a refrigerant compartment (B) for holding a plurality of cans (see Figure 3); and 
a delivery sub-system (Figure 8) for delivering one of the plurality of cans from the refrigerant compartment (B) to the delivery slot (RO) of the main housing (1); wherein the delivery sub-system (including member 63; Figure 8) orients (moves the 
Wellekens does not specifically disclose opening the can and delivering the can to an elevator station for delivering the can to the delivery slot.
Rudick discloses a vending machine (1; Figure 1), the machine (1) comprising:
the delivery sub-system (including structure in Figures 25 and 35) comprises a receiving station (73; Figure 36) for receiving the can (C) from the refrigerant compartment (interior of 12) and an elevator station (206) for delivering the can to the delivery slot (delivery opening above member 203 in Figure 38).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wellekens to include the delivery sub-system comprising a receiving station for receiving the can from the refrigerant compartment and an elevator station for delivering the can to the delivery slot as taught by Rudick because delivering the can directly to the customer would reduce the overall operating cost for the dispenser.
Wellekens in view of Rudick do not specifically disclose opening the can prior to delivering the can to the delivery slot.
Maruyama discloses a vending machine comprising an opening mechanism to open the can in an upright orientation (see Figures 3-4).
It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wellekens in view of Rudick to include an opening mechanism to open the can in an 

Referring to claim 7.  Rudick discloses a vending machine (1; Figure 1), wherein the delivery sub-system (including structure in Figures 25 and 35) further comprising comprises an orientation station (203 and 204; Figure 37) between the receiving station (73) and elevator station (206) for orienting and placing the can onto an elevator platform (203) of the elevator station (206).

Referring to claim 8.  Rudick discloses a vending machine (1; Figure 1), wherein
the delivery sub-system (including structure in Figures 25 and 35) comprises a transferring mechanism (202; Figure 37) for moving the can (C) from the receiving station (73) to the orientation station (203 and 204; Figure 37).

Referring to claim 13.  Wellekens discloses a vending machine (1; Figure 1), wherein the main housing (1) comprising comprises a payment (coin slot 70’) interface for receiving the payment there through.

Referring to claim 14.  Rudick discloses a vending machine (1; Figure 1), wherein the main housing (12; Figure 5) comprises a control unit (master controller; Figure 18) for sending an operational instruction to the refrigerant compartment and the delivery sub-system (controlling the operating function of the dispenser).

Allowable Subject Matter
Claims 9, 11 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RAKESH KUMAR/Primary Examiner, Art Unit 3651